DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are in condition for allowance because the prior art does not teach or suggest the claimed anode limitations of an anode comprising a current collector having a metal layer, a metal oxide layer provided in a first pattern overlaying the metal layer and a patterned lithium storage structure comprising a continuous porous lithium storage layer selectively overlaying at least a portion of the first pattern of metal oxide.
The closest prior art is considered to be Kuriki et al. (US 10,236,502 B2) which discloses a negative electrode for an energy storage device comprising a current collector (current collector 101; figure 1A, column 4, lines 6-7), a metal layer (the current collector 101 is formed by a metal element layer; figure 1 A, column 4, lines 15-21) and a metal oxide layer provided overlaying the metal layer (a metal oxide layer 109 formed over the metal element layer, as shown; figure 1B, column 5, lines 27-29); and an active layer (an active material structure with whisker-like (patterned) region 103a, comprising a continuous active material layer 103 overlaying the metal oxide layer 109; figure 1B, column 5, line 65 through column 6, line 3). The Kuriki et al. prior art however does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEWART A FRASER/Primary Examiner, Art Unit 1724